United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-3240
                      ___________________________

                                  Moulay Tidriri

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

 The Board of Regents; Mary Vermeer Andringa; Rochelle Athey; Tony Atilano;
    Sherry Bates; Clifford Bergman; Dawn Bratsch-Prince; Susan Carlson; J.
  Congdon; Patty Cownie; Joan Cunnick; Bob Donley; Milt Dakovitch; Jennifer
   Davidson, also known as Newman; Domenico D'Allesandro; Veronica Dark;
  Eugene Deisinger; Aaron Delashmutt; Derek Doebel; Dorothy Fowles; Steven
   Freeman; Nicholas D. Grossman; Dermot Hayes; Elizabeth Hoffman; Leslie
Hogben; Carrie L. Jacobs; Rachel Johnson; Elgin Johnston; Wolfgang Kliemann;
    Larry E. McKibben; Roger Maddux; Michael Martin; Mark Miller; Katie
Mulholand; Steven Leath; Howard Levine; Glenn Luecke; Justin Peters; Yiu Tung
  Poon; Bruce Rastetter; Paul Sacks; Subhash Sahai; Beate Schmittmann; Anne
Vanderzanden; Dennis Vigil; Michael Whiteford; Jonathan Wickert; Zhijun Wu;
                             Iowa State University

                    lllllllllllllllllllllDefendants - Appellees
                       ___________________________

                              No. 20-3265
                      ___________________________

                                  Moulay Tidriri

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.
 The Board of Regents; Mary Vermeer Andringa; Rochelle Athey; Tony Atilano;
    Sherry Bates; Clifford Bergman; Dawn Bratsch-Prince; Susan Carlson; J.
  Congdon; Patty Cownie; George A. Carroll; Joan Cunnick; Bob Donley; Milt
   Dakovitch; Jennifer Davidson, also known as Jennifer Newman; Domenico
  D'Allesandro; Veronica Dark; Maureen DeArmond; Eugene Deisinger; Aaron
 Delashmutt; Derek Doebel; Jordan Esbrook; Dorothy Fowles; Steven Freeman;
Carol J. Greta; Nicholas D. Grossman; Dermot Hayes; Elizabeth Hoffman; Leslie
Hogben; Iowa State University; Carrie L. Jacobs; Rachel Johnson; Elgin Johnston;
Wolfgang Kliemann; Steven Leath; Larry E. McKibben; Roger Maddux; Michael
 Martin; Mark Miller; Katie Mulholand; Howard Levine; Glenn Luecke; Kathryn
  A. Overberg; Justin Peters; Yiu Tung Poon; Bruce Rastetter; Dale Ruigh; Paul
  Sacks; Subhash Sahai; Beate Schmittmann; Paul Tanaka; Diane L. Tott; Anne
 Vanderzanden; Dennis Vigil; Michael Whiteford; Jonathan Wickert; Zhijun Wu

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeals from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                          Submitted: September 20, 2021
                           Filed: September 22, 2021
                                  [Unpublished]
                                 ____________

Before ERICKSON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Before this court are two appeals by Moulay Tidriri from the district court’s1
dismissals of his employment actions. After careful review of the record and the

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                         -2-
parties’ arguments on appeal in each case, we find no basis for reversal. See Hales
v. Casey’s Mktg. Co., 886 F.3d 730, 734 (8th Cir. 2018) (standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Tidriri’s pending motion
in No. 20-3265.
                      ______________________________




                                        -3-